NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted December 22, 2009*
                                Decided December 22, 2009

                                            Before

                            DANIEL A. MANION, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

No. 09‐2705

MARY CATHERINE T. STEPHENS,                          Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Western Division.
       v.
                                                     No. 06 C 50177
HOOK‐SUPERX and MUTUAL
PHARMACEUTICAL CO.,                                  Frederick J. Kapala
     Defendants‐Appellees.                           Judge.

                                          O R D E R

       Mary Stephens contracted a potentially fatal skin condition after taking a
prescription drug.  She brought this negligent failure‐to‐warn action in Illinois state court
against the manufacturer of the drug and the pharmacy that filled the prescription.  The
defendants removed the case to the district court, which ultimately granted the defendants’
motion for summary judgment, concluding that Stephens did not raise a genuine fact issue
regarding a breach of duty.  We affirm.


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(A)(2).
No. 09‐2705                                                                              Page 2


        As the district court explained, Stephens failed to comply with Northern District of
Illinois Local Rule 56.1(b)(3) by failing to oppose summary judgment with a response
identifying any dispute with the defendants’ statement of material facts.  Because Stephens
did not do so, the court enforced Local Rule 56.1(e) by accepting the defendants’ statement
of facts as true.  According to the defendants, Stephens had developed a urinary tract
infection for which Dr. Hy Young Song prescribed the antibiotic Bactrim.  Dr. Song phoned
in the prescription to a CVS pharmacy owned by defendant Hook‐SupeRx.  CVS filled the
prescription with Bactrim’s generic equivalent, Sulfatrim, which is manufactured by
defendant Mutual Pharmaceutical.  Stephens took Sulfatrim for more than a week, and then
developed skin rashes and swelling in and around her mouth.  She sought treatment at a
hospital, where, after her condition turned critical, she was diagnosed with Stevens‐
Johnson Syndrome (“SJS”), a severe skin disease typically caused by an adverse reaction to
drugs.  

        Since it began manufacturing Sulfatrim in the 1980s, Mutual has packaged the drug
with an insert listing SJS as a rare but possible side effect.  Dr. Song, who has since retired,
testified that she regularly prescribed antibiotics like Bactrim and Sulfatrim to treat urinary
tract infections.  She said that before prescribing the drugs, she made a practice of reading
about possible side effects in sources such as the Physicians Desk Reference, and she
acknowledged that she knew SJS was a rare but possible side effect when she prescribed
Sulfatrim for Stephens.  

        Stephens filed a two‐count negligence complaint.  The first count alleged that CVS
failed to warn her of the risks of Sulfatrim before filling Dr. Song’s prescription.  The
second count claimed that Mutual’s labeling of the drug was inadequate to inform her and
Dr. Song of the drug’s dangerous propensities.           

       In granting summary judgment for the defendants, the district court analyzed
Stephens’s claim under the learned intermediary doctrine.  According to that doctrine, drug
manufacturers have a duty to warn prescribing physicians about the risks of prescription
drugs.  If they satisfy that duty, they can then rely on doctors to pass along the warnings to
consumers.  See Kirk v. Michael Reese Hosp. and Med. Ctr., 513 N.E.2d 387, 392 (Ill. 1987). 
Accordingly, a manufacturer can protect itself from a failure‐to‐warn claim by showing that
it adequately informed physicians of the risk associated with a prescription drug.  Hansen v.
Baxter Healthcare Corp., 746 N.E.2d 35, 42 (Ill. 2002).  The same showing will shield a
pharmacist from liability.  See Kennedy v. Medtronic, Inc., 851 N.E.2d 778, 784 (Ill. App. Ct.
2006) (holding that a pharmacy’s duty to warn is ordinarily coextensive with that of a
prescription drug manufacturer); Fakhouri v. Taylor, N.E.2d 518, 519‐20 (Ill. App. Ct. 1993)). 
The district court concluded that there was no genuine dispute that Dr. Song understood
No. 09‐2705                                                                            Page 3

the relationship between Sulfatrim and SJS.  Dr. Song, the court found, had become familiar
with the product over three decades of practice.  In addition to reading the drug’s label, she
regularly consulted the Physician’s Desk Reference and relevant medical journals, and she
testified that she weighed the risks of SJS and other side effects when she called in the
prescription for Stephens.  Accordingly, the court concluded that the defendants had
satisfied their duty to warn under the learned intermediary doctrine. 

        On appeal Stephens argues that the district court erred by focusing its review on a
single side‐effect, SJS, while disregarding her claims that she also suffered from “nerve
damage / neuropathy.”  Stephens argues that the court should not have relied exclusively
on the defendants’ version of the facts, and that it erred by refusing to consider additional
facts showing that the defendants failed to warn of the risks of nerve damage.  However, a
district court does not abuse its discretion when, as here, it penalizes a litigant for
noncompliance with Local Rule 56.1 and disregards additional facts that a litigant has
proposed.  See Cichon v. Exelon Generation, 401 F.3d 803, 809‐810 (7th Cir. 2005); Midwest
Imports, Ltd. v. Coval, 71 F.3d 1311, 1313 (7th Cir. 1995). 

       Stephens also contends that the district court erred by resolving the case on
summary judgment because, she insists, a genuine fact issue remains for the jury— whether
Mutual’s labeling of Sulfatrim adequately warned about the risks of nerve damage.  But
Stephens forfeited any claim about nerve damage when she failed to respond to the
defendants’ statements of material fact.  See Cichon, 401 F.3d at 809‐10.  And Stephens
concedes that there is no genuine dispute that Dr. Song knew SJS was a potential side effect
of Sulfatrim when she prescribed the drug.      

        Stephens’s remaining arguments are meritless.  She renews assertions, first raised in
her memorandum opposing summary judgment, that CVS negligently prescribed Sulfatrim
knowing that she was allergic to one of the drug’s active ingredients.  But she made no such
allegation in her complaint, so the claim was understandably not addressed.  Stephens also
argues that the district court erred by failing to grant her leave to amend her complaint. 
But Stephens never sought leave at any point in the proceedings to amend her complaint. 
A party may not request leave to amend a complaint after a final judgment unless the
judgment has been vacated.  Weiss v. Cooley, 230 F.3d 1027, 1034 (7th Cir. 2000). 

       Accordingly, we AFFIRM the district court’s judgment.